FRANK, Acting Chief Judge.
Deborah Voutour appeals from a final judgment which applied a setoff, in the amount of a pretrial settlement between the plaintiff and a co-defendant, to the amount of total damages awarded by the jury. We note that the trial court did not have the benefit of the Florida Supreme Court’s recent decision in Wells v. Tallahassee Memorial Regional Medical Ctr., Inc., 659 So.2d 249 (Fla.1995), and we reverse and remand for the court to reassess damages pursuant to that decision.
PARKER and FULMER, JJ., concur.